Opinion filed September 27, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-18-00112-CV
                                             ___________

                             MARILYN HANKS, Appellant
                                                     V.
                      CITY OF MINERAL WELLS, Appellee

                           On Appeal from the 29th District Court
                                 Palo Pinto County, Texas
                               Trial Court Cause No. C48039

                           MEMORANDUM OPINION
        Marilyn Hanks has filed in this court a motion to dismiss this appeal. Hanks
states in her motion that she no longer desires to pursue this appeal. In accordance
with Hank’s request, we dismiss this appeal. See TEX. R. APP. P. 42.1(a).
        The motion to dismiss is granted, and the appeal is dismissed.


September 27, 2018                                                          PER CURIAM
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.